        Case 1:20-cr-00330-AJN Document 274
                                        273 Filed 05/10/21
                                                  05/07/21 Page 1 of 1




Ch
 ris
   ti
    anR.E verd
             el
              l
+1(212)9
       5 7
         -7600
ce
 verde
     ll@coheng
             res
               ser
                 .com                                 5/10/21




                                               M
                                               ay7,2021


V
IAECF                                                           The Government is hereby
                                                                ORDERED to propose and
                                                    5/10/21     justify any redactions by
TheH ono
       rab
         leA l
             isonJ.Nathan
Uni
  tedSta
       tesDis
            tric
               tCourt                                           May 12, 2021.
South
    ernDis
         tri
           ctofN ewY or
                      k                                         SO ORDERED.
40F o
    leySquar
           e
NewY ork
       ,N ewY ork10007

       R
       e: Un
           ite
             dSta
                tesv
                   .Gh
                     is
                      lain
                         e Maxw
                              ell
                                ,20C
                                   r.330(A
                                         JN)

D
earJudg
      eNa
        tha
          n:

     Onbe
        halfo
            fou
              rclie
                  nt,Gh
                      is
                       la
                        ineMaxwe
                               ll
                                ,w ewi
                                     llbef
                                         ilingourOmnibu
                                                      sMemo
                                                          randum
inSuppo
      rtofM s
            .M a
               xw e
                  ll
                   ’sSupp
                        lemen
                            ta
                             lPre
                                tri
                                  al Mo
                                      tion
                                         sR  e
                                             la
                                              tingt
                                                  otheS2Sup
                                                          ers
                                                            eding
Ind
  ic
   tmentwi
         thac
            company
                  inge
                     xhib
                        it
                         s.

      Them emo randuma  ndexhibi
                               tscont
                                    ainConfid
                                            e nt
                                               ialI nf
                                                     orm a
                                                         tionpr oducedindiscove
                                                                              ry
tha
  tisg overnedbyp a
                  ragr
                     a ph15o fthePro
                                   tec
                                     tiveO rd
                                            e r(D kt
                                                   .36 )
                                                       .A  cco
                                                             rdingly
                                                                   ,pursuan
                                                                          ttoou r
pr
 iorp ra
       ctice,wew il
                  lno tf i
                         le thesupplementa
                                         lmot
                                            ion s onth  epublicdo cketunt
                                                                        ilw eare
ins
  tructedtodosobyth  eCou rt
                           .I ns
                               tead
                                  ,w ew i
                                        llsubm i
                                               tth esupplem en
                                                             tal mot
                                                                   ionsbyem ai
                                                                             lto
theCou r
       ta ndtheg ove
                   rnm e n
                         tundersea
                                 l—pu r
                                      suanttoRu le2 (B)oftheCou rt’
                                                                  sindiv
                                                                       idualrul
                                                                              es
ofcriminalp rac
              tic
                e —
                  to g iveth eg ove
                                  rnm en
                                       tth e opportuni
                                                     tyto p roposea ndjusti
                                                                          fya ny
reda
   ctionsitdeemsn ece
                    ssary.

       P
       lea
         sec
           ont
             actu
                swi
                  tha
                    nyqu
                       est
                         ion
                           s.Y
                             ourc
                                ons
                                  ide
                                    rat
                                      ioni
                                         sgr
                                           eat
                                             lya
                                               ppr
                                                 eci
                                                   ate
                                                     d.

                                               R
                                               esp
                                                 ect
                                                   ful
                                                     lysubm
                                                          it
                                                           ted,

                                                 /
                                                 s/Chris
                                                       tianR.Everde
                                                                  ll
                                               Chr
                                                 istianR.E ve
                                                            rde
                                                              ll
                                               COHEN &GRESSERLLP
                                               800T h
                                                    irdA ve
                                                          nue,21stF
                                                                  loor
                                               NewY ork
                                                      ,N ewY ork10022
                                               (212)957-
                                                       7600
c
c:    A
      llc
        oun
          selo
             fre
               cor
                 d(v
                   iaem
                      ail
                        )
